Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2005

In Re: Owens Corning
Precedential or Non-Precedential: Precedential

Docket No. 04-4080




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Owens Corning " (2005). 2005 Decisions. Paper 299.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/299


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 04-4080


                 IN RE: OWENS CORNING, a Delaware Corporation

                          CREDIT SUISSE FIRST BOSTON, as Agent for the
                          prepetition bank lenders,

                                          Appellant


                    On Appeal from the United States District Court
                              for the District of Delaware
                         (D.C. Civil Action No. 00-cv-03837)
                       District Judge: Honorable John P. Fullam


                               Argued February 7, 2005

                Before: ROTH, AMBRO and FUENTES, Circuit Judges

                           (Opinion filed: August 15, 2005)

Martin J. Bienenstock, Esquire (Argued)
John J. Rapisardi, Esquire
Richard A. Rothman, Esquire
Timothy E. Graulich, Esquire
Weil, Gotshal & Manges LLP
767 Fifth Avenue, 27th Floor
New York, NY 10153

Ellen R. Nadler, Esquire
Jeffrey S. Trachtman, Esquire
Kenneth H. Eckstein, Esquire
Philip S. Kaufman, Esquire
Kramer, Levin, Naftalis & Frankel LLP
919 Third Avenue, 39th Floor
New York, NY 10022

Roy T. Englert, Jr. Esquire
Robbins, Russell, Englert, Orseck & Untereiner LLP
1801 K Street, N.W., Suite 411
Washington, DC 20006

Rebecca L. Butcher, Esquire
Adam G. Landis, Esquire
Richard S. Cobb, Esquire
Landis, Rath & Cobb LLP
919 Market Street
Suite 500, P.O. Box 2087
Wilmington, DE 19899
       Counsel for (Appellant) Credit Suisse First Boston Corp., as Agent for the
       prepetition bank lenders

Alexandra A.E. Shapiro, Esquire
Mitchell A. Seider, Esquire
Alan Leavitt, Esquire
Latham & Watkins LLP
885 Third Avenue, Suite 1000
New York, NY 10022-4802

Amanda P. Biles, Esquire
Latham & Watkins LLP
Two Freedom Square
11955 Freedom Drive, Suite 500
Reston, Virginia 20190-5651
      Counsel for (Amicus-appellants) The Loan Syndications and Trading Association,
      Inc. and Clearing House Association L.L.C.

Richard M. Kohn, Esquire
Andrew R. Cardonick, Esquire
Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz Ltd.
55 East Monroe Street, Suite 3700
Chicago, IL 60603

Jonathan N. Helfat, Esquire
Otterbourg, Steindler, Houston & Rosen, P.C.
230 Park Avenue

                                            2
New York, NY 10169
     Counsel for (Amicus-appellant) Commercial Financial Association

Robert K. Rasmussen, Esquire
Milton Underwood Professor of Law
Vanderbilt Law School
131 21 st Avenue South
Nashville, TN 37240
      Counsel for (Amicus-appellants) Robert K. Rasmussen, Barry Adler, Susan Block-
      Lieb, G. Marcus Cole, Marcel Kahan, Ronald J. Mann, and David A. Skeel, Jr.

Adam H. Isenberg, Esquire
Saul Ewing LLP
1500 Market Street
Centre Square West, 38 th Floor
Philadelphia, PA 19102

Norman L. Pernick, Esquire
J. Kate Stickles, Esquire
Saul Ewing LLP
222 Delaware Avenue
P.O. Box 1266, Suite 1200
Wilmington, DE 19899

Charles O. Monk, II, Esquire (Argued)
Joseph M. Fairbanks, Esquire
Henry R. Abrams, Esquire
Dan Friedman, Esquire
Saul Ewing LLP
100 South Charles Street, 16 th Floor
Baltimore, MD 21201
      Counsel for (Appellee) Owens Corning, a Delaware Corporation; CDC Corp.;
      Engineered Yarns American Inc.; Exterior Systems Inc.; Falcon Foam Corp.;
      Fibreboard Corp.; HomeExperts; Integrex; Integrex Professional Services;
      Integrex Testing Systems; Integrex Supply Chain Solutions LLC; Integrex Ventures
      LLC; Jefferson Holdings Inc.; Owens-Corning Fiberglass Technology Inc.;
      Owens-Corning HT, Inc.; Owens-Corning Overseas Holdings, Inc.; Owens-
      Corning Remodeling Systems, LLC; Soltech, Inc.




                                          3
Elihu Inselbuch, Esquire
Caplin & Drysdale, Chartered
399 Park Avenue, 27 th Floor
New York, NY 10022

Peter Van N. Lockwood, Esquire
Nathan D. Finch, Esquire
Walter B. Slocombe, Esquire
Caplin & Drysdale, Chartered
One Thomas Circle NW
Washington, DC 20005

Marla R. Eskin, Esquire
Campbell & Levine, LLC
800 North King Street, Suite 300
Wilmington, DE 19801
      Counsel for (Appellee) Official Committee of Unsecured Creditors

Michael J. Crames, Esquire
Jane W. Parver, Esquire
Edmund M. Emrich, Esquire
Andrew A. Kress, Esquire
Kaye Scholer LLP
425 Park Avenue
New York, NY 10022

James L. Patton, Jr., Esquire
Joseph M. Barry, Esquire
Young, Conaway, Stargatt & Taylor LLP
1000 West Street, P.O. Box 391
17 th Floor, Brandywine Building
Wilmington, DE 19801
        Counsel for (Appellee) James J. McMonagle, Legal Representative for Future
        Claimants

J. Andrew Rahl, Equire (Argued)
John B. Berringer, Esquire
John H. Doyle, III, Esquire
Howard Ressler, Esquire
Dennis J. Artese, Esquire
Anderson, Kill & Olick, P.C.

                                          4
1251 Avenue of the Americas
New York, NY 10020

Francis A. Monaco, Jr.
Monzack & Monaco P.A.
1201 North Orange Street
400 Commerce Center
Wilmington, DE 19899
       Counsel for (Appellee) Official Representatives of the Bondholders and Trade
       Creditors f/k/a Official Committee of Unsecured Creditors of Owens Corning

Howard A. Rosenthal, Esquire
Alan R. Gordon, Esquire
Pelino & Lentz P.C.
1650 Market Street
One Liberty Place, 32 nd Floor
Philadelphia, PA 19103

Laurence J. Kaiser, Esquire
Law Office of Laurence J. Kaiser
One Whitehall Street, Suite 2100
New York, NY 10004
      Counsel for (Amicus-appellee) Commercial Law League America


                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
August 15, 2005, be amended as follows:


      (1) In the sixth line in the second column of 419 F.3d at 206 (the last line of the
      carryover paragraph), delete “904” and in its place put “at 907” (thus, the cite
      should read “61 S.Ct. at 907.”).

      (2) At the end of note 12 on page 207, add the following new paragraph:

             A case from our Court – In re Pittsburgh Rys. Co., 155 F.2d 477 (3d Cir.
      1946), cert. denied sub nom. Phila. Co. v. City of Pittsburgh, 329 U.S. 731 (1946)

                                             5
– cited Stone, id. at 484-85 n.15, in granting the request of the City of Pittsburgh
to exercise bankruptcy jurisdiction over non-debtor companies controlled by the
debtor Pittsburgh Railways Company. While guided by the practical need to
“strip[] off” corporate “cloak[s],” id. at 484, in reorganizing Pittsburgh’s
transportation system, our Court pointed out that “[t]he reorganization court
cannot indefinitely be called upon to provide . . . unification,” id. at 481. In so
doing, it emphasized that “we are in no way passing upon the fairness of any plan
[of reorganization].” Id. at 485; see also id. at 481.

(3) In the sixth line of the first full paragraph at page 207, add “Corp.” after
“Ouimet” and before “,”.

(4) In the seventh line of the first full paragraph at page 207, add “, cert. denied,
464 U.S. 961 (1983)” after “(1st Cir. 1983)” and before “;” (thus, the combined
changes in (2) above and this (3) should cause the cite to read: “Pension Benefit
Guar. Corp. v. Ouimet Corp., 711 F.2d 1085, 1092-93 (1st Cir. 1983), cert.
denied, 464 U.S. 961 (1983)”).

(5) In the tenth line of the first full paragraph at page 207, delete “252” and in its
place put “248” (thus, the cite should read: “935 F.2d at 248”).

(6) In the next-to-last line of the first full paragraph at page 207, delete “1106-07”
and in its place put “1105-07” (thus, the cite should read: “31 F.3d 1102, 1105-07
(11th Cir. 1994)”).

(7) In the second and third lines of the second column at page 207, delete “In re
Giller, 962 F.2d at 798;” and add “Corp.” after “Inv.” and before the “,” (thus, the
cite should read: “Accord In Re Gulfco Inv. Corp., 593 F.2d at 928-29.”).

(8) In the next-to-last line of the carryover paragraph in the second column at page
207, delete “1108” and in its place put “1107-08” (thus, the cite should read, “31
F.3d at 1107-08.”).

(9) In note 13 at page 208: (a) in the ninth line, delete “-77" after “275" and before
“;”; (b) in the tenth line, add “Inc.,”after “,” and before “115"; (c) in the fourteenth
line, add “In re Bonham, 229 F.3d at 769-71;” after “e.g.,” and before “In re
Baker”; (d) in the fifteenth line, delete “Financial Services” and put in its place
“Fin. Servs.”; (e) in the sixteenth and seventeenth lines, delete “Brothers” in the
three places it appears and in its place put “Bros.”; and (f) in the nineteenth line,
delete “In re Tureaud, 59 B.R. at 977-78;”.



                                        6
(10) In the fourteenth line from the bottom of the second column in note 14 at
page 208, add “judicial” after “the” and before “power”.

(11) In the fourth line from the bottom of the second column in note 14 at page
208, change “The” to “[T]he” after “(“ and before “power”.

(12) In the last sentence of the second paragraph of note 14 at page 208 (the last
line on that page), delete “(a)” after “§ 302”.

(13) In the sixth line in the first paragraph of the first column of note 14 at page
209, delete “904” and in its place put “at 907” (thus, the cite should read: “61
S.Ct. at 907.”).

(14) In the tenth line from the bottom in the first column of note 14 at page 209,
delete “1961” and in its place put “at 1970” (thus, the cite should read: “119 S.Ct.
at 1970.”).

(15) In the second line from the top in the second column of note 14 at page 209,
delete “1961” and in its place put “at 1974” (thus, the cite should read: “119 S.Ct.
at 1974.”).

(16) In note 15 at page 209, (a) in the seventh line, delete the second closed
parenthesis, that is, the closed parenthesis (“)”) after “(Bankr. M.D. Fla. 1990)”;
(b) in the next-to-last line, change “Construction” to “Constr.” and “Industries” to
Indus.”; and (c) add a second closed parenthesis in the last line after “(Bankr.
E.D. Va. 1980)” (thus, the cite should read: “(citing In re Murray Indus., Inc., 119
B.R. 820, 828 (Bankr. M.D. Fla. 1990); In re Vecco Constr. Indus., Inc., 4 B.R.
407, 409 (Bankr. E.D. Va. 1980)).”.

(17) In the tenth line from the bottom in the text of the second column at page 210,
change “check list” to the single word “checklist”.

(18) In the fourth line of note 20 at page 211, add “Corp.” after “Inv.” and before
“,” and add “Constr. Indus.” after “Vecco” and before “,” (thus, the cite should
read “In re Gulfco Inv. Corp., 593 F.2d at 929; In re: Vecco Constr. Indus., 4 B.R.
at 410.”).

(19) In the fourteenth line of the paragraph in the first column at page 212, add a
“,” after “Risk” and before “and”.




                                       7
                                    By the Court,


                                    /s/ Thomas L. Ambro, Circuit Judge


Dated: October 12, 2005
nmb/cc:     All Counsel of Record




                                      8